UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4750
MAURICE SAMUEL, a/k/a Dred,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
             Charles H. Haden II, Chief District Judge.
                            (CR-00-74)

                      Submitted: June 8, 2001

                       Decided: July 2, 2001

   Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Mary Lou Newberger, Acting Federal Public Defender, Brian J.
Kornbrath, Assistant Federal Public Defender, Charleston, West Vir-
ginia, for Appellant. Rebecca A. Betts, United States Attorney, Larry
R. Ellis, Assistant United States Attorney, Charleston, West Virginia,
for Appellee.
2                      UNITED STATES v. SAMUEL
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Maurice Samuel appeals his sentence of seventy-eight months’
imprisonment for conspiracy to distribute cocaine, two counts of dis-
tribution of cocaine, and aiding and abetting distribution of cocaine
in violation of 21 U.S.C.A. §§ 841(a)(1), 846 (West 1999); 18 U.S.C.
§ 2 (1994). On appeal, Samuel challenges the district court’s calcula-
tion of drug quantity attributed to him at sentencing. We affirm.

   This court reviews the district court’s calculation concerning the
amount of drugs attributable to a defendant for sentencing purposes
for clear error. United States v. Randall, 171 F.3d 195, 210 (4th Cir.
1999). A conspirator may be held accountable for all quantities of
contraband attributable to the conspiracy that were reasonably fore-
seeable and within the scope of the conspiratorial agreement. United
States v. Gilliam, 987 F.2d 1009, 1012-13 (4th Cir. 1993); U.S. Sen-
tencing Guidelines Manual, § 1B1.3(a)(1)(B) & comment. (n.2). We
find the district court did not clearly err in attributing to Samuel 418
grams of cocaine found in the search of Samuel’s apartment or 481.48
grams of cocaine converted from monies seized during a stop of his
co-conspirators. Further, we are satisfied the district court’s findings
were sufficiently particular.

   We grant Samuel’s pro se motion to file a supplemental brief and
have considered the arguments raised therein. For the above reasons,
we affirm his sentence. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                           AFFIRMED